Citation Nr: 1615913	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the hands.

2.  Entitlement to service connection for a neurological disorder of the feet.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for shingles.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bruxism

7.  Entitlement to service connection for left inguinal hernia.

8.  Entitlement to ratings for lumbosacral strain in excess of 10 percent prior to January 15, 2013, and in excess of 20 percent from that date.

9.  Entitlement to a rating in excess of 10 percent for right knee strain.
10.  Entitlement to a rating in excess of 10 percent for left knee strain.

11.  Entitlement to a compensable rating for bilateral hearing loss.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1994 to August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO):  A June 2011 rating decision granted service connection for bilateral hearing loss, rated 0 percent, and confirmed and continued 10 percent ratings for low back and bilateral knee disabilities; an April 2013 rating decision increased the rating for lumbosacral strain to 20 percent, effective January 15, 2013; an August 2013 rating decision denied service connection for numbness and tingling of both hands and both feet, PTSD, shingles and bruxism and a TDIU rating; and a November 2014 rating decision denied service connection for cervical strain and left inguinal hernia.

The issues of service connection for a neurological disorder of the hands and a cervical spine disability, and seeking increased ratings for right and left knee strain and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record at the March 2016 hearing, prior to the promulgation of a decision in the matters, the appellant withdrew his appeals seeking service connection for a neurological disorder of the feet, shingles, PTSD, bruxism and left inguinal hernia,, and an increased rating for bilateral hearing loss; there is no question of fact or law in these matters remaining for the Board to consider.

2.  Prior to January 15, 2013, the Veteran's lumbar strain was manifested by slight limitation of motion, with flexion to 80 degrees, without guarding or spams, or separately ratable neurological symptoms other than of the feet.

3.  From January 2015, 2013, the Veteran's lumbar strain is manifested by flexion to at least 40 degrees with guarding; ankylosis of the lumbar spine is not shown, and separately ratable neurological manifestations other than of the feet are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issues seeking service connection for a neurological disorder of the feet, shingles, PTSD, bruxism and left inguinal hernia, and an increased rating for bilateral hearing loss; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).
2.  Ratings for lumbosacral spine strain in excess of 10 percent prior to January 15, 2013 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the March 2016 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals seeking service connection for a neurological disorder of the feet, shingles, PTSD, bruxism and left inguinal hernia, and an increased rating for bilateral hearing loss.  [The Board notes that the AOJ had granted the Veteran service connection for tingling of both feet, rated 40 percent each.]  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in April 2011 and December 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Pertinent private and VA medical records have been secured.  The Veteran was afforded VA examinations to assess the etiology of his low back disability.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2016 hearing, the undersigned identified the issues, and the Veteran was informed of what remained necessary to substantiate this claim, to include the criteria for higher ratings and evidence that his low back disability had increased in severity.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On May 2011 VA examination, the Veteran stated he had limitation of motion of the low back, stiffness, fatigue and muscle spasms.  Forward flexion of the lumbar spine was to 80 degrees, extension was to 30 degrees, lateral flexion and rotation were both to 30 degrees bilaterally.  There was pain on flexion and extension.  There was no additional limitation of motion following repetitive motion.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no evidence of radiating pain on movement, and no muscle spasm, tenderness, or guarding of movement.  There was no weakness, and muscle tone and musculature were normal.  Straight-leg- raising was negative.  There was no ankylosis of the thoracolumbar spine.  The diagnosis was chronic lumbosacral strain.  The examiner indicated that the effect of the condition on the Veteran's employment was that he was to avoid strenuous activities.  

On January 15, 2013 VA spine examination, the Veteran reported soreness.  He denied flare-ups that impacted on lumbar spine function.  Examination found forward flexion to 40 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 20 degrees, bilaterally.  There was pain on some motions.  The Veteran was able to perform repetitive use testing which found forward flexion to 80 degrees.  There was no additional limitation of motion on repetitive use testing.  Functional loss was manifested by pain on motion.  There was no guarding or muscle spasm of the low back.  Muscle strength testing was normal.  There was no atrophy.  The examiner stated the Veteran did not have intervertebral disc syndrome of the lumbar spine.  The low back condition impacted his ability to work since the Veteran would have a hard time bending.  

On August 2013 VA spine examination, the Veteran stated his pain was located in the lumbar musculature.  He reported spasm, weakness, stiffness, locking and fatigability.  Examination showed that forward flexion was to 10 degrees, extension was to 15 degrees, lateral flexion was to 20 degrees to the right and 25 degrees to the left and rotation was to 25 degrees bilaterally.  The examiner stated the Veteran elected not to give a valid effort on flexion and extension.  He noted the Veteran reported he developed pain with just 10 degrees of flexion and 15 degrees of extension, and if he tried to bend forward any further, he would have severe pain in the left low back and left leg, and that the pain would persist for at least one day.  The examiner observed that the issue was not that repeated effort caused worsening range of motion and pain.  The Veteran reported pain with the "very, very slight" range of motion he did for flexion and extension of the lumbar spine, so it was not repetitive motion that was the problem, as he reported pain with the very first attempt at motion.  The examiner also noted that the Veteran was able to perform repetitive use testing for the other ranges of motion of the lumbar spine.  The Veteran's functional loss consisted of less movement than normal, pain on movement and excess fatigability.  There was mild tenderness to palpation in the bilateral paralumbar musculature.  There was guarding or muscle spasm of the lumbar spine.  He did not have intervertebral disc syndrome.  The examiner stated that doing any physical work would set off the low back pain, as would lifting anything heavy or sitting too long.

On March 2014 examination by J.W. Ellis, M.D. there was tightness of paraspinous muscles, and tenderness over thoracic iliolumbar and sacroiliac ligaments.  Forward flexion of the lumbar spine was to 45 degrees, extension was to 10 degrees, lateral flexion was to 10 degrees to the right and 15 degrees to the left, and rotation was to 20 degrees to the left and 25 degrees to the right.  The diagnoses were lumbosacral strain and lumbar intervertebral disc syndrome.  

A June VA examination was limited to the cervical spine.  Service connection has been established for tingling and numbness of both feet, rated 40 percent, each, as neurological manifestations of the lumbosacral strain.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

The Board will first address whether a rating in excess of 10 percent for lumbosacral strain is warranted prior to January 15, 2013.  When the Veteran was examined by the VA in May 2011, forward flexion was to 80 degrees and the combined range of motion of the lumbar spine was 230 degrees.  He did not have guarding or muscle spasm.  These findings are consistent with the 10 percent rating that was assigned.

Based on the findings of the January 2013 VA examination, a 20 percent rating was assigned for the Veteran's low back disability.  That examination showed forward flexion was to only 40 degrees.  There was no guarding or muscle spasm.

The Board notes that an August 2013 VA examination found forward flexion of the lumbar spine to only 10 degrees, which would warrant a 40 percent rating.  However, the examiner noted that the Veteran did not put forth a valid effort, observing that he reported pain on initiating motion but was able to perform lateral flexion and rotation.  The examination by Dr. Ellis (a private provider) in March 2014 found forward flexion to 45 degrees (consistent with the findings in January 2013).  The range of motion reported in August 2013 is inconsistent with all other findings in the record, is found to be product of malingering, and not a true reflection of the then-existing disability picture presented by the low back disability, and not a valid basis for a staged increased rating.  

A 40 percent rating may also be assigned for favorable ankylosis of the entire thoracolumbar spine.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.   Dorland's [Illustrated Medical Dictionary], at 94 [(32nd ed. 2012])].  Since the Veteran retains some low back motion, the thoracolumbar spine is not immobile, and not ankylosed.  The May 2011 VA examiners specifically noted that he does not have lumbar spine ankylosis.  The May 2011 and January 2013 VA examination also found there was no additional limitation of motion after repetitive use testing.  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for ratings for lumbosacral spine strain in excess of 10 percent prior to January 15, 2013, or in excess of 20 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for higher ratings for lumbar spine strain.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the low back disability are encompassed by the criteria for the schedular ratings now assigned.  The Veteran has not alleged any impairment of function that is not encompassed by schedular criteria.  Therefore, the schedular criteria are not inadequate and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.

ORDER

The appeals seeking service connection for a neurological disorder of the feet, a cervical spine disability, shingles, PTSD and bruxism, and an increased rating for bilateral hearing loss are dismissed.

Ratings for lumbosacral spine strain in excess of 10 percent prior to January 15, 2013, and/or in excess of 20 percent from that date are denied.


REMAND

The Veteran seeks service connection for a cervical spine disability and a neurological disorder of the hands.  He argues that his neck disability is secondary to his service-connected low back disability and that this then resulted in the neurological impairment of his arms.  Dr. Ellis opined that the tight muscles in the Veteran's back cause reflex tightness and strains in the neck and this, in turn, causes impingement of the brachial plexus nerves down the arms.  

On VA cervical spine examination in October 2015, the diagnosis was degenerative arthritis of the cervical spine.  The examiner opined that it was less likely as not that the Veteran's cervical spine condition was proximately due to or the result of his service-connected low back disability.  Her rationale was that there was no compensatory posture secondary to lumbosacral strain and the cervical spine was non-weight bearing.  The Board notes that this opinion did not address whether the low back disorder aggravated the cervical spine condition.  In addition, it did not address the conclusion of Dr. Ellis that the Veteran's low back disability caused his cervical spine disorder which then caused the neurological involvement of the arms.  

Regarding the claims for increased ratings for bilateral knee strains, the Board notes that separate ratings may be assigned for knee instability and knee limitation of motion.  The most recent (January 2013) VA examination of the knees found no instability of either knee. However, a March 2014 examination by Dr. Ellis found laxity of each knee.  In light of the notation of worsening, and the length of the intervening period, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his cervical spine disability since service and for his bilateral knee strain since 2013, and to submit authorizations for VA to secure complete records from all private providers.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

3.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his cervical spine disability, and to assess the current severity of his bilateral knee strain.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the knees (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.) and tests for instability.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's cervical spine disability was caused or aggravated (the opinion must address the concept of aggravation) by his service-connected low back disorder.  If so, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has a neurological disorder of the arms that was caused or aggravated (the opinion must address the concept of aggravation) by the cervical spine disability.  The examiner must comment on (express, with rationale provided, agreement or disagreement with) the opinion by Dr. Ellis to the effect that the service-connected low back disability caused the cervical spine disorder which, in turn, led to the bilateral brachial plexus impingement.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the remaining claims (for TDIU rating in light of the determinations made on the other issues remanded, and following any further development indicated.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


